Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16151431 has a total of 20 claims pending in the application of which 16-20 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1, this claim calls for “Generating a synthetic data stream that tracks the reference data stream, wherein the tracking comprises repeatedly updating data models of the reference data stream at predetermined time intervals.” 
 “Retrieving, from a model storage, a current model of the reference data stream, the current data model comprising a generative adversarial network.”
 “Adjusting a number of layers in the generative adversarial network based on the correlation requirement.”
“Generating the synthetic data stream using the current data model of the reference data stream.” 
“Generating a new data model of the reference data stream” 
This appears to be taking out a model, a generative adversarial network, adjusting it, then using it to create the synthetic data stream. However, the next limitation calls for generating a new data model of the reference data stream. There is no repetition process that calls for adjusting the data model/the generative adversarial network while simultaneously updating the data models of the system. 
The repetition process, as far as the Examiner can tell, is defined in paragraph 026-027 which calls for repetition based upon predetermined time or upon expiration of time intervals, however, no step in here calls for correlation-based changes to the generative adversarial network as shown in the bold portion above. 
The next area to discuss repeatedly switching/updating data model sis paragraphs 0152. This calls for repeatedly updating the switching data models of the reference data stream, but also fails to discuss adjusting the layers of the generative adversarial network in this process,.



Allowable Subject Matter
Claims 1-15 would be allowed if the rejections under U.S.C.  112(a) and (b) can be clarified or supported by the specification in order to overcome these rejections.  


Response to Arguments
	In pg.10, the Applicant argues in regards to the 112 rejection of claim 1, 
	The Office is incorrect because the specification supports this claim element. First, with respect to the correlation-based changes to the GAN, the specification describes a dataset generator for generating synthesis models that incorporate GAN changes. See Specification, [062]-[067], and Fig. 2. The dataset generator sends a request to model optimizer for generating a model, and the model optimizer determines specific parameters for the model, including layers of the GAN model if necessary. Id.,    [062]-[063], For instance, “the data model generation request can specify a general type of data model (e.g., neural network, recurrent neural network, generative adversarial network, kernel density estimator, random data generator, or the like) and parameters specific to the particular type of model (e.g., the number of features and number of layers in a generative adversarial network or recurrent neural network).” Id., ]} [062] (emphasis added). And the dataset generator further trains the data model by model optimizer 107, “which can be configured to select model parameters (e.g., number of layers for a neural network)” Id. 1} [063] (emphasis added).
retrieving, from a model storage, a current data model of the reference data stream, the current data model comprising a generative adversarial network; adjusting a number of layers in the generative adversarial network based on the correlation requirement.” This clearly shows that the updated model is a previously made model, not a new model. The specification has support for changing the layers of a newly made model, but not for updating a previously made model. Therefore the rejection is maintained as shown above and in the previous office action. 
	In pg.10-11, the applicant argues in regards to the 112 rejection, 
	Second, with respect to adjusting the layers of the GAN, as discussed above, the specification describes the multi-step model training process incorporating the dataset generator and the model optimizer. Again, the model optimizer 107, “can be configured to select model parameters (e.g., number of layers for a neural network)” Id. ]} [063] (emphasis added).
	
	In response the Examiner maintains the rejection as shown above. Once again, the question isn’t whether layers can be adjusted by the system, it is whether it is part of the repetitive process. Paragraph 063 denotes adjusting layers while a new model is trained, not updating an already made model during the repetition process. Therefore the rejection is maintained for similar reasons given above. 
	In pg.11, the applicant argues in regards to the 112 rejection, 
Id., fflf [021], [065], [066], And the specification further discloses that these model generation steps may be repeated on periodic basis. Id., ]} [0152], The specification describes “repeatedly switching data models” wherein the switching between synthetic data models includes updating dataset generator with synthetic data model from the model optimizer. Id. The specification further describes “updating the new synthetic data model” on a continued and repeated basis. Id.

	In response, the Examiner maintains the rejection as shown above. The cited paragraphs do not denote adjusting previously made models with layers. Paragraph 021 does not discuss adjusting layers or updating models at all. Paragraphs 065 does not discuss updating or adjusting models, and paragraph 066 discusses adjusting the layers of models at the user’s discretion. None of these three paragraphs discuss a reiteration of the adjusting of layers of an already made model.  
	Paragraph 0152 discusses the creation of new synthetic data models and storing them within the system. The discussion of updating is in regard to replacing old models with new models, not with updating old models. Since there’s no discussion here of adjusting the layers of old models in a repeating process, this fails to support the current claim limitations for similar reasons given above, and therefore the rejection is maintained as shown above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BEN M RIFKIN/Primary Examiner, Art Unit 2198